DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polyolefin matrix polymer, does not reasonably provide enablement for any other type of polymer matrix.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The polymer matrix material cannot broadly be made of any polymer material. Some polymer materials are thermoplastics or thermosetting and might not be suitable for particular applications. Broadly reciting a matrix polymer includes radioactive polymers, magnetic or otherwise hazardous polymers. The original disclosure does not enable any and all polymer matrices. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. US 2012/0305472, in view of Li. et al. US2009/0324911.
Regarding claims 1, 2 and 10, Yokota teaches a porous hollow fiber membrane comprising of a hydrophobic and a hydrophilic polymer (Abstract). The reference teaches that the hollow fiber has a wall thickness of 50-100 micrometers and an inner diameter of 100 or more (Para [0066]).  The reference highlights the pores along the length of the fiber wall (Para [0049]). The pores can be as small as 10 micrometer (Para [0076]). The polymer for the hollow fiber is polypropylene (Para [0047]). This is a thermoplastic polymer matrix and has a hollow central region along the length. The outer diameter would be 110 micrometers, considered 10 micrometers as the thickness. 
The difference between the invention of Yokota et al. and that of claim 1 is that the claim requires the thermoplastic continuous phase to have nanoinclusion additives in discrete domains. 
Li et al. teaches a multi-component article or fibers which are shaped like a core and sheath. The sheath comprising a polylactic acid (sometimes referred to as PLA in the reference) and the core comprising polyolefin and an epoxy-functionalized polyolefin (Abstract and Para [0073]). The multicomponent article comprise a polyolefin such as polypropylene homopolymer (Para [0018] and [0019]). The reference further strengthens the multi-component articles by including reactive modifiers, also referred to as polymeric additives (Para [0054]). The reactive modifier itself comprises an epoxy-functionalized polyolefin. This category would include combinations such as polyethylene co glycidyl methacrylate (Para [0054]). This falls under the broad category of polyepoxides. The polyepoxide additive is considered as the nanoinclusion of claim 1 and would form discrete domains since this is the same material used as the nanoinclusion in the instant disclosure. In one embodiment, the reference also teaches that the multi-component article comprises a blend of PLA and polyolefin with the reactive modifier (Para [0067]). The reactive modifier increases stabilization of the components and raises strength (Para [0079]). The modifier is included in the homopolymer olefin in an amount of 0.5-15 wt. % (Para [0066]).
At the time of filing it would have obvious for a person of ordinary level of skill in the art to incorporate the blend of Li that is the polyolefin matrix comprising polylactic acid and the polyepoxide additives, into the walls of the hollow fiber in Yokota. One would be motivated to do so because including the modifier in the polyolefin increases strength and stability (See Li Para [0079]).
A further difference is that the claim requires a wall thickness of 0.5-50 m. However, overlapping ranges are considered prima facie case of obviousness (MPEP§ 2144.05 I). Additionally, the diameter directly relates to surface area of the fiber. Reducing the diameter will increase the surface area. The diameter is therefore a result effective variable that can be optimized without undue experimentation. 
Regarding claim 7, the reference of Li teaches the same material for the polyolefin matrix (polypropylene homopolymer. See Li, Para [0019]). This means the physical properties would be the same as in claim 7. 
Regarding claim 8, the reference of Li teaches that the amount of polypropylene is 1-99 wt. %( isotactic polypropylene homopolymer. See Li, Para [0019] and [0021]). Overlapping ranges are considered prima facie case of obviousness (MPEP§ 2144.05 I). 
Regarding claim 9, the reference of Li teaches the additive can be in an amount of 0.5 to 15 wt. % (Para [0066]). The amount of polypropylene is 80-99.5 wt. %( Para [0063]). Overlapping ranges are considered prima facie case of obviousness (MPEP§ 2144.05 I).
Regarding claim 11, the reference of Li teaches that the additive (reaction modifier) is a polyepoxide (polyethylene co glycidyl methacrylate Para [0054]). Therefore, the properties would be the same since the same material is used as the nanoinclusion.
Regarding claims 12-14, the reference of Li teaches a blend that includes polylactic acid (blend of PLA and polyolefin with the reactive modifier (Para [0067])). The properties of the polylactic acid component of the reference and that of the claims would be same since it is the same material. These include properties such as glass transition temperature and solubility which would form discrete domains.  
Regarding claim 20, regarding the method of making the fiber, the Yokota reference teaches forming a mixture of a mixture which is free of foreign impurities and is uniformly dissolved. This would lower defects (Para [0076]). The solution mixture is filtered and extruded from a nozzle and sintered after being drawn (Para [0076]). The nozzle is considered as a capillary that shapes the fibers. The reference also teaches that the mixture being drawn is at 40-80°C (Para [0074]-[0076]). This is well below melting temperature. The reference teaches that the hollow fiber has a wall thickness of 50-100 micrometers and an inner diameter of 100 or more (Para [0066]).  
The Yokota et al. reference does not teach including nanoinclusions in the thermoplastic continuous matrix. 
Li et al. teaches a multi-component article or fibers which are shaped like a core and sheath. The sheath comprising a polylactic acid (sometimes referred to as PLA in the reference) and the core comprising polyolefin and an epoxy-functionalized polyolefin (Abstract and Para [0073]). The multicomponent article comprise a polyolefin such as polypropylene homopolymer (Para [0018] and [0019]). The reference further strengthens the multi-component articles by including reactive modifiers, also referred to as polymeric additives (Para [0054]). The reactive modifier itself comprises an epoxy-functionalized polyolefin. This category would include combinations such as polyethylene co glycidyl methacrylate (Para [0054]). This falls under the broad category of polyepoxides. The polyepoxide additive is considered as the nanoinclusion of claim1 and would form discrete domains since this is the same material used as the nanoinclusion in the instant disclosure. In one embodiment, the reference also teaches that the multi-component article comprises a blend of PLA and polyolefin with the reactive modifier (Para [0067]). The reactive modifier increases stabilization of the components and raises strength (Para [0079]). The modifier is included in the homopolymer olefin in an amount of 0.5-15 wt. % (Para [0066]).
At the time of filing it would have obvious for a person of ordinary level of skill in the art to incorporate the blend of Li that is the polyolefin matrix comprising polylactic acid and the polyepoxide additives, into the walls of the hollow fiber in Yokota. One would be motivated to do so because including the modifier in the polyolefin increases strength and stability (See Li Para [0079]).
A further difference is that the claim requires a wall thickness of 0.5-50 m. However, Overlapping ranges are considered prima facie case of obviousness (MPEP§ 2144.05 I). Additionally, the diameter directly relates to surface area of the fiber. Reducing the diameter will increase the surface area. The diameter is therefore a result effective variable that can be optimized without undue experimentation. 
Regarding claim 21, the Yokota reference teaches a draft ratio of 10.5 (Para [0122]). 
Regarding claim 22, the Yokota reference teaches a temperature of 40-80°C (Para [0074]-[0076]). 


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. US 2012/0305472, in view of Li. et al. US2009/0324911 as applied to claims 1-3, 7-17 and 20-22 above, and further in view of Topolkaraev et al. US 2012/0164905.
Regarding claims 18 and 19, There is no teaching or suggestion from the Yokota reference regarding forming the fibers into a web or article comprising a web of fibers. 
Topolkaraev et al. teaches a method of making extruded PLA fibers (Para [0109]). The reference teaches modifying the fiber compositions with a toughening additive which aid in the degree of bonding with employed in a nonwoven web material (Para [0036]). The nonwoven web can be used in absorbent articles which include a substantially liquid-impermeable layer, a liquid permeable layer and an absorbent core (Para [0107]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to form the fibers into nonwoven fibers or articles, as shown by Topolkaraev. One would be motivated to do so in an effort to make absorbent articles. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness (MPEP §2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. US 2012/0305472, in view of Li. et al. US2009/0324911 applied to claims 1-3, 7-14 and 20-22 above, and further in view of Monette et al. US 5288555.
Regarding claim 15, Yokota does not teach using interphase modifiers with the polyolefin polymer. 
Monette et al. teaches a composite fiber having high elastic modulus embedded in a matrix of low elastic modulus (Abstract). The reference teaches using polyolefin in a continuous matrix and teaches that interphase materials are incorporated in composites to enhance performance and provide properties such as appropriate elastic modulus and toughness (Col. 16 lines 4-22). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the interphase modifying material of Monette in the matrix polyolefin of Yokota. One would be motivated to do so in an effort to control the properties, such as elastic modulus and toughness, of the resulting composite. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Yokota et al. US 2012/0305472, in view of Li. et al. US2009/0324911 as applied to claims 1-3, 7-14 and 20-22 above, and further in view of Takemura et al. US 4741829.
Regarding claim 17, Yokota does not teach a double walled hollow fiber or a bicomponent fiber having a sheath surrounding a core that forms the interior wall of the hollow fiber.
Takemura et al. teaches a composite porous hollow fiber comprising at least two layers joined to each other (Abstract). This composite hollow fiber gives higher permeation rates for permeative substances (Col. 2, lines 43-59). This enables enhanced functionality such as layers with varying pore sizes and layers with opposing properties e.g. one layer bine biologically compatible with blood while the outside layer being not compatible (Col. 5 line 45- Col. 6, line 7).
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to shape a multi layered hollow fibers out of polyolefins layers used in Yokota in the shape of the by Takemura. One would be motivated to make a multi-walled hollow fibers because of the advantages such as variable functions in each layer, such as progressively smaller pore sizes in the radial direction and varying compatibility of layers to different substances. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. US 2012/0305472, in view of Li. et al. US2009/0324911 as applied to claims 1-3, 7-14 and 20-22 above, and further in view of Eric et al. US  2012/0088424.
Yokota does not teach a nonwoven web and an article comprising the nonwoven web. 
Eric teaches a nonwoven fibrous web including hollow fibers or filaments containing gas voids. The webs are also used in articles (Para [0204]). The reference teaches the flexibility in applications of these articles and webs, especially in various absorbents (Para [0206]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use weave the fibers of Yokota into webs and articles. One would be motivated to do so because this widens the scope of applications for which the fibers can be used, such as in napkins and diapers etc. (See, Eric Para [0206]).

Claims 1-14, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0264235, in view of Li. et al. US2009/0324911.
Regarding claims 1-3, 5, 10, Chen teaches a hollow fiber of average inner diameter of 10-50 micrometers and wall thickness of 1 to about 5 micrometers (Para [0043]). The polymer used to make the fiber is polyethylene (Para [0044]). This is inherently thermoplastic polymer. The hollow fiber will inherently have a cavity in the middle since it is hollow. Porous walls are also taught (Para [0018]). The outer diameter is calculated as 15-55 micrometers considering a 5 micrometers thick wall.
The Chen reference does not teach including nanoinclusions in the thermoplastic continuous matrix. 
Li et al. teaches a multi-component article or fibers which are shaped like a core and sheath. The sheath comprising a polylactic acid (sometimes referred to as PLA in the reference) and the core comprising polyolefin and an epoxy-functionalized polyolefin (Abstract and Para [0073]). The multicomponent article comprise a polyolefin such as polypropylene homopolymer (Para [0018] and [0019]). The reference further strengthens the multi-component articles by including reactive modifiers, also referred to as polymeric additives (Para [0054]). The reactive modifier itself comprises an epoxy-functionalized polyolefin. This category would include combinations such as polyethylene co glycidyl methacrylate (Para [0054]). This falls under the broad category of polyepoxides. The polyepoxide additive is considered as the nanoinclusion of claim1 and would form discrete domains since this is the same material used as the nanoinclusion in the instant disclosure. In one embodiment, the reference also teaches that the multi-component article comprises a blend of PLA and polyolefin with the reactive modifier (Para [0067]). The reactive modifier increases stabilization of the components and raises strength (Para [0079]). The modifier is included in the homopolymer olefin in an amount of 0.5-15 wt. % (Para [0066]).
At the time of filing it would have obvious for a person of ordinary level of skill in the art to incorporate the blend of Li that is the polyolefin matrix comprising polylactic acid and the polyepoxide additives, into the walls of the hollow fiber in Chen. One would be motivated to do so because including the modifier in the polyolefin increases strength and stability (See Li Para [0079]). 
Regarding claim 4, Chen teaches a hollow fiber of average inner diameter of 10-50 micrometers and wall thickness of 1 to about 5 micrometers (Para [0043]).
Overlapping ranges are considered prima facie case of obviousness (MPEP§ 2144.05 I).
Regarding claim 6, the Chen reference shows Fig 12. This shows magnification of a single fiber with a scale, in the legend, of 10 micrometers. Based on this scale, several pores visible on the surface of the hollow fiber have a diameter of 1micrometer (1000nm) or less. Therefore, the reference shows an overlapping range for the pores.
Overlapping ranges are considered prima facie case of obviousness (MPEP§ 2144.05 I). 
Regarding claim 7, the reference of Li teaches the same material for the polyolefin matrix (polypropylene homopolymer. See Li, Para [0019]). This means the physical properties would be the same as in claim 7. 
Regarding claim 8, the reference of Li teaches that the amount of polypropylene is 1-99 wt. %( isotactic polypropylene homopolymer. See Li, Para [0019] and [0021]). Overlapping ranges are considered prima facie case of obviousness (MPEP§ 2144.05 I). 
Regarding claim 9, the reference of Li teaches the additive can be in an amount of 0.5 to 15 wt. % (Para [0066]). The amount of polypropylene is 80-99.5 wt. %( Para [0063]). Overlapping ranges are considered prima facie case of obviousness (MPEP§ 2144.05 I).
Regarding claim 11, the reference of Li teaches that the additive (reaction modifier) is a polyepoxide (polyethylene co glycidyl methacrylate Para [0054]). Therefore, the properties would be the same since the same material is used as the nanoinclusion.
Regarding claims 12-14, the reference of Li teaches a blend that includes polylactic acid (blend of PLA and polyolefin with the reactive modifier (Para [0067])). The properties of the polylactic acid component of the reference and that of the claims would be same since it is the same material. These include properties such as glass transition temperature and solubility which would form discrete domains.  
Regarding claim 16, Chen teaches a pore diameter of less than 1000 nm (See discussion regarding claim 6 above and Fig. 12). The pores in this range can be measured on a micrometer scale and are considered micropores as well as nanopores.
Regarding claims 20 and 22, the Chen reference teaches using electrospinning to make the fibers (Para [0052]). This generally consists of extruding the polymeric solution from a capillary via a charge (Shown in Fig. 1). The Tyler cone is formed on the outside of the capillary. The reference teaches that a solution of the polymer is used (See Para [0052]). A collection temperature of 25°C is taught (Para [0065]). This is considered well below the melting temperature of the polymer. Chen teaches a hollow fiber of average inner diameter of 10-50 micrometers and wall thickness of 1 to about 5 micrometers (Para [0043]).
The Chen reference does not teach including nanoinclusions in the thermoplastic continuous matrix. 
Li et al. teaches a multi-component article or fibers which are shaped like a core and sheath. The sheath comprising a polylactic acid (sometimes referred to as PLA in the reference) and the core comprising polyolefin and an epoxy-functionalized polyolefin (Abstract and Para [0073]). The multicomponent article comprise a polyolefin such as polypropylene homopolymer (Para [0018] and [0019]). The reference further strengthens the multi-component articles by including reactive modifiers, also referred to as polymeric additives (Para [0054]). The reactive modifier itself comprises an epoxy-functionalized polyolefin. This category would include combinations such as polyethylene co glycidyl methacrylate (Para [0054]). This falls under the broad category of polyepoxides. The polyepoxide additive is considered as the nanoinclusion of claim1 and would form discrete domains since this is the same material used as the nanoinclusion in the instant disclosure. In one embodiment, the reference also teaches that the multi-component article comprises a blend of PLA and polyolefin with the reactive modifier (Para [0067]). The reactive modifier increases stabilization of the components and raises strength (Para [0079]). The modifier is included in the homopolymer olefin in an amount of 0.5-15 wt. % (Para [0066]).
At the time of filing it would have obvious for a person of ordinary level of skill in the art to incorporate the blend of Li that is the polyolefin matrix comprising polylactic acid and the polyepoxide additives, into the walls of the hollow fiber in Chen. One would be motivated to do so because including the modifier in the polyolefin increases strength and stability (See Li Para [0079]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0264235, in view of Li. et al. US2009/0324911 applied to claims 1-14, 16, 20 and 22 above, and further in view of Monette et al. US 5288555.
Regarding claim 15, Chen does not teach using interphase modifiers with the polyolefin polymer. 
Monette et al. teaches a composite fiber having high elastic modulus embedded in a matrix of low elastic modulus (Abstract). The reference teaches using polyolefin in a continuous matrix and teaches that interphase materials are incorporated in composites to enhance performance and provide properties such as appropriate elastic modulus and toughness (Col. 16 lines 4-22). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the interphase modifying material of Monette in the matrix polyolefin of Chen. One would be motivated to do so in an effort to control the properties, such as elastic modulus and toughness, of the resulting composite. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0264235, in view of Li. et al. US2009/0324911 as applied to claims 1-14, 16, 20 and 22 above, and further in view of Takemura et al. US 4741829.
Regarding claim 17, Chen does not teach a double walled hollow fiber or a bicomponent fiber having a sheath surrounding a core that forms the interior wall of the hollow fiber.
Takemura et al. teaches a composite porous hollow fiber comprising at least two layers joined to each other (Abstract). This composite hollow fiber gives higher permeation rates for permeative substances (Col. 2, lines 43-59). This enables enhanced functionality such as layers with varying pore sizes and layers with opposing properties e.g. one layer bine biologically compatible with blood while the outside layer being not compatible (Col. 5 line 45- Col. 6, line 7).
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to shape a multi layered hollow fibers out of polyolefins layers used in Chen in the shape of the by Takemura. One would be motivated to make a multi-walled hollow fibers because of the advantages such as variable functions in each layer, such as progressively smaller pore sizes in the radial direction and varying compatibility of layers to different substances. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0264235, in view of Li. et al. US2009/0324911 as applied to claims 1-14, 16, 20 and 22 above, and further in view of Eric et al. US  2012/0088424.
Chen does not teach a nonwoven web and an article comprising the nonwoven web. 
Eric teaches a nonwoven fibrous web including hollow fibers or filaments containing gas voids. The webs are also used in articles (Para [0204]). The reference teaches the flexibility in applications of these articles and webs, especially in various absorbents (Para [0206]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use weave the fibers of Chen into webs and articles. One would be motivated to do so because this widens the scope of applications for which the fibers can be used, such as in napkins and diapers etc. (See, Eric Para [0206]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,186,927. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require hollow fibers with nanoinclusions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                 
                                                                                                                                                                            
/STEVEN J BOS/           Primary Examiner, Art Unit 1736